Citation Nr: 0307040	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  00-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

Entitlement to service connection for melanoma and lymphoma 
directly and as secondary to herbicide (Agent Orange) 
exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This case is before the Board of Veterans' Appeals (Board) of 
the Department of Veterans Affairs (VA) on appeal from a May 
2000 rating determination by the Pittsburgh, Pennsylvania, 
Regional Office (RO).

In May 2001, the Board remanded the case to the RO for 
further development and consideration.



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeals has been 
obtained.  

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3.  The veteran has not been diagnosed with any disease 
recognized by VA as being etiologically related to claimed 
exposure to herbicide agents used in the Republic of Vietnam.

4.  No competent evidence has been submitted to show that the 
veteran has current disability manifested by melanoma or 
lymphoma due to the claimed exposure to herbicide agents or 
other disease or injury which was incurred in or aggravated 
by service.





CONCLUSION OF LAW

The veteran does not have melanoma and lymphoma as a result 
of a disease or injury incurred during service, including 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

As alluded to earlier, the Board remanded this case to the RO 
in May 2001, partly as a result of the preliminary 
notification and assistance requirements of the VCAA.  The 
legal implications of this new law were even explained in the 
Board's remand, which was to obtain relevant medical 
treatment records and, if they could not be obtained, to 
contact the veteran and identify the specific records in 
question, explain what steps were taken to obtain these 
records, to discuss any further action that might be 
necessary, and to give him an opportunity to respond.  The 
Board also remanded the case to have him undergo a VA 
examination to obtain a medical nexus opinion concerning the 
etiology of the conditions at issue and to ensure compliance 
with any remaining requirements of the VCAA.

Later in May 2001, to comply with the directives of the 
Board's remand, the RO sent the veteran a VCAA letter again 
apprising him of this new law and the type of evidence and 
information necessary to substantiate his claims and thereby 
complete his application for benefits.  That included 
notifying him of the specific information and evidence that 
he should submit, himself, and the assistance VA would 
provide for him in obtaining evidence and information in 
support of his claims that he identified.  The other 
directives of the Board's remand were complied with, too, 
including insofar as obtaining all of his relevant medical 
treatment records that were not already on file and having 
him examined to obtain a medical nexus opinion.  Therefore, 
the Board is satisfied that the RO has complied with the 
preliminary notification and assistance requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Analysis

The veteran maintains that his melanoma and lymphoma are due 
to his exposure to Agent Orange while in Vietnam.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated during service that is not the result of his own 
willful misconduct.  38 U.S.C.A. § 1110.  If a tumor, such as 
melanoma or lymphoma, is not diagnosed during service, but is 
present to a compensable degree within one year following 
separation from service, service connection is 
still permissible on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Having served in the Republic of Vietnam during the period 
between September 1968 to September 1969, the veteran is 
presumed to have been exposed to a herbicide agent (Agent 
Orange).  See 38 U.S.C.A. § 1116(f) (West 2002).  

The Board notes that a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).  The Secretary has determined that 
there was no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  59 Fed. Reg. 57,589 (1996) 
(codified at 38 C.F.R. §§ 3.307, 3.309).  

Melanoma is not one of the enumerated diseases and therefore, 
need not be considered under these regulations.  



Lymphoma is a disease associated with exposure to certain 
herbicide agents.  38 C.F.R. § 3.309(e).  However, the 
veteran has never been diagnosed with lymphoma by medical 
personnel.  In fact, the examiner who conducted the September 
2002 VA lymphatic disorders examination stated that there was 
nothing to suggest from the veteran's history and biopsies 
that he has a history of lymphoma.  Therefore, service 
connection is not warranted for lymphoma as due to exposure 
to herbicides on a direct basis.  

That, however, notwithstanding, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing his entitlement to service connection in 
these types of situations so long as there is proof of actual 
direct causation.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039 (1994).  But 
competent medical evidence is required where, as here, the 
determinative issue involves medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Regarding the veteran's melanoma, the service medical records 
are devoid of findings of melanoma.  A benign-appearing 
congenital nevus was excised from the veteran's back in May 
1993.  In February 1994, a melanocytic nevus was excised from 
his left chest, a melanocytic dysplasia was excised from his 
right scapula area, and a malignant melanoma was removed from 
his low back.  In March 1994, an acute superficial epidermal 
exudate was excised from his low back; melanocytic neoplasm 
was not found on current biopsy, however.

Two lesions were excised from the veteran's upper and lower 
back in July 1995.  The diagnosis was dysplastic nevi versus 
melanoma.  There were no significant scars over the previous 
excision areas.  In October 1996, four nevi were found.  
There was no reoccurrence of the veteran's melanoma.  An 
intradermal nevus was found in February 1997.  No atypical 
melanocytes were found.  The veteran received subsequent 
follow-up examinations every three months.  Nevi were 
occasionally found and excised.  

The examiner who conducted the September 2002 VA lymphatic 
disorders examination stated that there was currently no 
evidence that the veteran had lesions that were suspicious 
for melanoma.  During that examination, the veteran stated 
that he was never exposed to the sun except for when he 
served in Vietnam.  The examiner also stated that the major 
risk factors for melanoma are a history of atypical moles, a 
family history of melanoma, and increased exposure to the 
sun.  The examiner noted that the veteran's brother had 
melanoma (there is an entry in the medical records that the 
veteran's brother died from the condition).  The examiner 
also stated that the veteran's claimed exposure to the sun in 
Vietnam may have been a risk factor.  

The evidence of record clearly shows the veteran did not have 
melanoma, or any manifestations of it, during service or 
within one year after separation.  On the latest examination, 
no melanoma was found.  Therefore, service connection for the 
condition is not warranted.  

The Board is mindful of the veteran's recent statements that 
the only time in his life he was exposed to the sun was while 
stationed in Vietnam, and that such exposure may have caused 
his melanoma.   But since he does not have a current 
melanoma, there still is no legal or medical basis to support 
that allegation.

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, for and against 
the claim, the benefit-of-the-doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for melanoma 
or lymphoma due to in-service exposure to herbicides (Agent 
Orange) or on a direct basis due to sun exposure.  38 C.F.R. 
§ 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claims for service connection for melanoma and lymphoma 
are denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

